Citation Nr: 1451910	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  09-11 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1986 to June 1991.  He was awarded the Combat Action Badge.
      
This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in pertinent part, granted service connection for PTSD with an initial 30 percent evaluation, effective November 6, 2007.  

In a March 2009 rating decision, an increased 50 percent evaluation was assigned for the Veteran's PTSD, effective November 6, 2007.  A veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for an increased initial evaluation for PTSD remains before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to ahigher initial disability rating for his PTSD disability.  During the appeals period, the Veteran has received treatment for his PTSD condition at the Tuscaloosa and Birmingham VA Medical Centers (VAMCs).  See Suppplemental Statement of the Case (SSOC), June 2014.  A review of the Veteran's paper and electronic claims file reveals that the record is missing pertinent Tuscaloosa VAMC medical treatment records between April 2012 and June 2014 and Birmingham VAMC medical records between December 2008 and August 2013.  Id.  VA's duty to assist includes obtaining all available records of the Veteran's relevant VA medical treatment.  38 C.F.R. § 3.159(c)(2) (2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, it is necessary to remand the case in order to obtain the missing Tuscaloosa and Birmingham VAMC treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical treatment records from
the Tuscaloosa VAMC from April 2012 through the present and from the Birmingham VAMC from December 2008 through the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records.

2.  After completing the above, further development 
should be undertaken as may be indicated by the newly obtained VAMC treatment records, to include a new VA examination if the evidence shows an increase in the severity of the Veteran's PTSD.  The Veteran's claim should then be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



